Cite as 2014 Ark. App. 224

                 ARKANSAS COURT OF APPEALS
                                        DIVISION I
                                       No. CR-13-654


                                                  Opinion Delivered   April 9, 2014

JAMES T. PIPER                                    APPEAL FROM THE DREW
                               APPELLANT          COUNTY CIRCUIT COURT
                                                  [NO. CR-12-94]
V.
                                                  HONORABLE SAM POPE, JUDGE

STATE OF ARKANSAS                                 REMANDED TO SETTLE AND
                                  APPELLEE        SUPPLEMENT THE RECORD;
                                                  REBRIEFING ORDERED



                              DAVID M. GLOVER, Judge


       James Piper was tried by a jury and found guilty of the offenses of breaking or entering,

theft of property, and theft by receiving. His sole point of appeal challenges only the

sufficiency of the evidence supporting the breaking-or-entering conviction. We remand to

the circuit court to settle and supplement the record, and, once that has been done, we direct

Piper to file a substituted abstract, brief, and addendum.

       Piper was Mirandized and then interviewed at the Monticello Police Department by

Greg Johnson. In his statement, among other things, Piper denied breaking or entering into

the victim’s car and taking her purse, claiming instead that he found it in a dumpster near his

residence. The interview was recorded on a DVD. During Johnson’s testimony at trial, the

State introduced the DVD as an exhibit, and it was shown to the jury. In moving for a

directed verdict, Piper referenced his recorded statement.
                                 Cite as 2014 Ark. App. 224

       Although the recorded interview was admitted into evidence and shown to the jury,

there is no transcript of the taped statement in the record. Moreover, while the digital

recording is attached to the record with other exhibits, it is not included in the addendum.

       Arkansas Supreme Court Administrative Order No. 4(a) imposes upon the trial court

a duty to require that a verbatim record be made of all proceedings pertaining to any

contested matter before the court or the jury unless the parties waive that requirement on the

record. See also Patton v. State, 2013 Ark. App. 131. We have not been directed to such a

waiver in the record to explain the failure to provide a transcript.

       We therefore remand this case to the circuit court for it to settle the record by

requiring that a verbatim transcription be made of the custodial statement that was played for

the jury at trial and to supplement the record with the addition of this transcription within

thirty (30) days of this opinion. Patton, supra.

       Once that has been done, we direct Piper to file a substituted abstract, brief, and

addendum that incorporates both the transcript of the custodial statement and the DVD of the

statement as required by Arkansas Supreme Court Rule 4-2(a)(8)(A)(i), and to do so within

fifteen (15) days after the supplemental record has been filed with this court.

       Remanded to settle and supplement the record; rebriefing ordered.

       PITTMAN and VAUGHT, JJ., agree.

        Gary W. Potts, for appellant.
        Dustin McDaniel, Att’y Gen., by: Brad Newman, Ass’t Att’y Gen., and Drew Aylesworth,
Law Student Admitted to Practice Pursuant to Rule XV of the Rules Governing Admission
to the Bar of the Supreme Court under the supervision of Darnisa Evans Johnson, Deputy Att’y
Gen., for appellee.


                                               2